Citation Nr: 0900878	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to 
September 1985.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal was before the Board in December 2007, was 
remanded for further development, and is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

This matter must be remanded for the following reasons.

The record reflects diagnoses of psychiatric disorders.  In 
the veteran's October 2008 Statement of Accredited 
Representative in Appealed Case and December 2008 Informal 
Hearing Presentation, the veteran's representative argued 
that the veteran's currently diagnosed psychiatric disorder 
is secondary to his service-connected disability of headaches 
as a residual of head trauma.  A February 2003 VA psychiatric 
examination report notes that it was significant and 
noteworthy that the veteran had had a serious automobile 
accident in service, which resulted in a brain injury; on 
mental status examination, it was noted that there were signs 
that the veteran's short-term memory and concentration had 
probably been affected by a combination of his mood disorder 
and brain injuries.  Pursuant to the Board's December 2007 
remand, the veteran was provided a VA examination in July 
2008 to determine to determine the etiology of any diagnosed 
psychiatric disorders, and, specifically, whether it was at 
least as likely as not that any identified psychiatric 
disorder, including depressive disorder and obsessive 
compulsive disorder, was related to medications the veteran 
was taking for his service-connected disabilities.  However, 
neither July 2008 VA examination report nor any other 
competent medical evidence of record contains an opinion 
regarding the etiological relationship between any of the 
veteran's diagnosed psychiatric disorders and his service-
connected head trauma residuals.

As the record reflects both a currently diagnosed psychiatric 
disorder and an established service-connected disability of a 
residual of head trauma, and the February 2003 VA examination 
report indicates that the veteran's psychiatric disorder may 
be associated with in-service head trauma, the instant case 
must be remanded for a VA opinion to determine whether any 
such psychiatric disorder is etiologically related to in-
service head trauma.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to the examiner who completed the July 
2008 VA examination report.  If the 
examiner who completed the July 2008 VA 
examination report is not available, 
another examiner with appropriate 
expertise may furnish the necessary 
review and opinion.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Based on a review of the 
claims folder, the examiner should 
express an opinion as to (1) the nature 
of any current psychiatric disorder, 
and (2) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
disorder was caused by in-service head 
trauma, increased in disability level 
beyond natural progression due to in-
service head trauma, or is otherwise 
etiologically related to any in-service 
head trauma in any way.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
veteran need not be re-examined unless 
an examination is deemed necessary.  
The report of the examination should be 
associated with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



